ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-241, concluding that DOUGLAS R. CLARK formerly of HAMBURG, who was admitted to the bar of this State in 1968, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.7(a) (conflict of interest), RPC 1.8(a) (prohibited business transaction with client), and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that DOUGLAS R. CLARK is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*554ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.